Citation Nr: 1713956	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to basic eligibility for nonservice-connected pension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from February 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction over this case was subsequently transferred to the RO and Insurance Center in St. Paul, Minnesota and that office forwarded the appeal to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

The Veteran did not have active service during a period of war as recognized by VA.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), includes enhanced duties to notify and assist claimants for VA benefits.  In connection with the claim decided herein, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from nonservice-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war, (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.

Under the provisions of 38 C.F.R. § 3.2(e), the dates of the Korean conflict are from June 27, 1950 through January 31, 1955, inclusive.  Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  Pursuant to 38 C.F.R. § 3.2(i), the dates of the Persian Gulf War are from August 2, 1990 through the date to be prescribed by Presidential proclamation or law.

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of permanent and total disability and net worth and income requirements will then be addressed.  However, if the Veteran does not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.

Here, in an April 2014 notice of disagreement, the Veteran contends that he is eligible for nonservice-connected pension benefits because he "served on the USS Bainbridge, CGN-25 during the Iran Hostage Crisis and was one of the first ships to respond and remain in the Gulf well over 90 days."  The Veteran's DD-214 reflects that he served on active duty from February 1976 to February 1980.  While it also shows that his last duty assignment was indeed on the USS Bainbridge, his active duty service did not take place during a period of qualifying wartime service.  Since his active duty did not take place during a period of qualifying wartime service, he is not eligible under the law for nonservice-connected pension benefits.  The Board acknowledges, as the appellant contends, that he served on active duty for more than 90 days; however, that alone is not sufficient.

The Board further notes that while the Veteran's DD-214 shows that he had a total of one year and seven days of prior inactive service, as well as a post-service reserve obligation, he has not been adjudicated as having been disabled from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training during a period of war.  Nor has he been adjudicated as having been disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of inactive duty training during a period of war.  The Veteran has not claimed, and there is no evidence showing, that he has had any other periods of active duty totalling 90 days or more other than as described above.  Again, his contention is that he should be considered eligible for nonservice-connected pension benefits on the basis of his active duty service on the USS Bainbridge during the Iran hostage crisis which did not take place during a recognized period of war.

Based on the evidence of record, the claim of basic eligibility for nonservice-connected VA pension benefits must be denied by law.  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to basic eligibility for VA nonservice-connected pension is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


